                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               WINCHESTER DIVISION

 ASHTON HUGHES,                                 )
 JOSHUA VANDUSEN,                               )
 SHANNON HELMERS, and                           )
 CHARLES DODSON,                                )       Case No. 4:19-cv-00028-CLC-SKL
                                                )
        Plaintiffs,                             )       JURY DEMAND
                                                )
 v.                                             )
                                                )       JUDGE COLLIER
 DENISE JACKSON and                             )       MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                                  )
                                                )
        Defendants.                             )

                         MEMORANDUM OF LAW IN SUPPORT OF
                           PLAINTIFFS’ MOTION TO STRIKE

        Pursuant to Fed. R. Civ. P. 12(f), Plaintiffs respectfully submit this Memorandum of Law

 in Support of their Motion to Strike. For the reasons stated herein, Defendants have not only failed

 to properly plead their affirmative defenses in this case, but their attempts to assert comparative

 fault “jointly and severally” against Plaintiffs are insufficient and should be stricken.

                       FACTUAL AND PROCEDURAL BACKGROUND

        On April 24, 2019, Plaintiffs Ashton Hughes, Joshua Vandusen, Shannon Helmers, and

 Charles Dodson (collectively, “Plaintiffs”) filed this action against Defendants RVshare, LLC

 (“RVshare”) and Denise Jackson to hold Defendants accountable for the unreasonably poor

 maintenance, dangerous modification, and unsafe condition of a recreational vehicle (“RV”) rented

 by Plaintiffs from Defendants that caused Plaintiffs to suffer life-threatening carbon monoxide

 poisoning. On July 24, 2019, Plaintiffs filed an Amended Complaint (D.E. 25), that is the operative

 Complaint in this action.




Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 1 of 7 PageID #: 247
        Pursuant to the Court’s Scheduling Order (D.E. 47), Defendants were to assert any

 comparative fault allegations by January 31, 2020. Rather than seeking to amend their previous

 Answers to include new or additional affirmative defenses, on January 31, 2020, Defendant

 Jackson filed an “Assertion of Comparative Fault” (D.E. 51) and Defendant RVshare, LLC filed a

 “Notice of Comparative Fault Allegations” (D.E. 52). These filings list various affirmative

 defenses that Defendants now wish to assert, including an affirmative defense of comparative fault

 against each Plaintiff, “jointly and severally,” for causing or contributing to their own injuries. See

 D.E. 51 at 1 and D.E. 52 at 1. Specifically, Defendant RVshare seeks to include the following

 affirmative defense:

                    3. The Plaintiffs are barred from recovery because of their
              comparative fault, jointly and severally, which was more than 50% of the
              proximate and legal cause of their injuries and damages . . .

 (D.E. 52.)

        Similarly, Defendant Jackson seeks to include the following affirmative defenses:

                     1. The injuries and damages that Plaintiffs allege were caused by
              one or more of the Plaintiffs acting jointly or severally, when Jackson’s RV
              and carbon monoxide exhaust system was damaged during improper use,
              while under Plaintiffs’ exclusive control and possession.

                     ....

                    6. Plaintiffs are each barred from recovery because of their
              comparative faults, jointly and severally, which was more than 50% of
              proximate and legal cause of their respective damages . . .

 (D.E. 51.)

        Although the Defendants’ original Answers to Plaintiffs’ Amended Complaint asserted

 comparative fault as an affirmative defense, they did so in the broadest of terms and without any

 specific factual basis. See D.E. 30 at Affirmative Defense No. 18 and D.E. 31 at Affirmative

 Defense No. 22. Importantly, however, neither Answer sought to compare fault of the Plaintiffs

                                                   2

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 2 of 7 PageID #: 248
 “jointly and severally.” That assertion appears for the first time in D.E. 51 and D.E. 52. To date,

 neither Defendant has sought leave to amend its Answer, nor has any Defendant filed an Amended

 Answer asserting any of the affirmative defenses raised in D.E. 51 or D.E. 52.

                                     LAW AND ARGUMENT

        As an initial matter, by failing to file an Amended Answer, Defendants have failed to

 properly assert their new/additional comparative fault allegations contained in D.E. 51 and D.E.

 52. Defendants appear to rely upon Fed. R. Civ. P. 10(c) to adopt and incorporate by reference

 their previous Answers and thus, presumably, obviate the need to file an Amended Answer. That

 is not a proper application of Rule 10(c). Rule 10(c) governs the form of pleadings. Rule 7(a)

 makes clear that, although an actual Answer is a pleading, neither the “Assertion of Comparative

 Fault” (D.E. 51) nor the “Notice of Comparative Fault Allegations” (D.E. 52) filed by Defendants

 in this case is a “pleading” under the Rules of Civil Procedure. Moreover, although Rule 10(c)

 does provide that a “statement in a pleading may be adopted by reference elsewhere in the same

 pleading or in any other pleading or motion,” it does not allow Defendants to forego filing an

 Amended Answer altogether.

        If Defendants wished to assert the affirmative defenses contained in D.E. 51 and D.E. 52,

 the appropriate course would have been to file a motion to amend their Answers and – should the

 motions be granted – file Amended Answers containing the revised affirmative defenses they now

 wish to assert. Defendants failed to do so and, for this reason alone, Defendants’ attempt to assert

 comparative fault via D.E. 51 and D.E. 52 is insufficient and should not be considered part of

 Defendants’ Answers in this case.

        Regardless, even if the Court were to consider Defendants’ “Assertion of Comparative

 Fault” and “Notice of Comparative Fault” as pleadings, and thus properly incorporated into their



                                                  3

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 3 of 7 PageID #: 249
 previous Answers, Defendants’ attempt to assert comparative fault “jointly and severally” against

 Plaintiffs should, nonetheless, be stricken as legally insufficient and impermissible.

         Under Fed. R. Civ. P. 12(f), the Court “may strike from a pleading any insufficient defense

 or any redundant, immaterial, impertinent, or scandalous matter.” “An affirmative defense is

 insufficient if, as a matter of law, the defense cannot succeed under any circumstance.” Federal

 Savings and Loan Ins. Copr. v. Burdette, 696 F. Supp. 1183, 1186 (E.D. Tenn. 1988). Here,

 because Defendants’ attempt to assert comparative fault “jointly and severally” against Plaintiffs

 is legally impermissible, it cannot succeed under any circumstance and must be stricken.

         In McIntyre v. Balentine, the Tennessee Supreme Court abolished the doctrine of joint and

 several liability, holding it to be “obsolete” because it was inconsistent with the doctrine of

 comparative fault. 833 S.W.2d 52, 58 (Tenn. 1992); see also Tenn. Code Ann. § 29-11-107. 1 In so

 doing, the Court explained that the “the doctrine of comparative fault, which would more closely

 link liability and fault, could not be reconciled with joint and several liability which could

 fortuitously impose a degree of liability that is out of all proportion to fault.” Banks v. Elks Club

 Pride of Tennessee 1102, 301 S.W.3d 214, 218 (Tenn. 2010) (quoting McIntyre, 833 S.W.2d at

 58). Although this concept typically arises in connection with apportioning fault among multiple

 defendants, it is no less applicable when comparative fault is asserted against multiple plaintiffs.

         By asserting comparative fault jointly and severally, Defendants seek to aggregate any and

 all fault attributed to each individual Plaintiff and then to use the aggregate percentage of fault to

 preclude any recovery by any Plaintiff if the aggregate fault totals more than 50 percent. For

 example, assume that the jury assigns fault as follows:

         Plaintiff A: 20%


 1
            Although Tenn. Code Ann. § 29-11-107 provides for two specific exceptions where joint and several
 liability remains in effect, neither applies in this case.

                                                         4

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 4 of 7 PageID #: 250
          Plaintiff B: 20%

          Plaintiff C: 20%

          Defendant: 40%

          Assuming further that none of the Plaintiffs have asserted cross-claims against each other,

 under the above scenario, each Plaintiff would be awarded 40% of the total damages assessed by

 the jury for his/her injuries because that is the amount of fault attributable to the Defendant. See

 McIntyre, 833 S.W.2d at 58 (“a particular defendant will henceforth be liable only for the

 percentage of a plaintiff’s damages occasioned by that defendant’s negligence.”). Under

 Defendants’ joint and several theory, however, the comparative fault of each Plaintiff would be

 aggregated to total 60% fault and, thus, preclude any recovery for any Plaintiff under the theory

 that Plaintiffs, globally (or, jointly and severally) are more than 50% at fault. That is not so.

          Although the comparative fault of other Plaintiffs can reduce the amount of damages a

 Plaintiff actually receives, it cannot be combined (jointly and severally) to preclude recovery at

 all. The determination of liability must be on an individual basis for each Plaintiff. 2 Indeed, as the

 Tennessee Pattern Jury Instructions make clear, “[a] party claiming damages will be entitled to

 damages if that party’s fault is less than 50% of the total fault in the case.” T.P.I. – Civil 3.50

 (emphasis added); see also McIntyre, 833 S.W.2d at 58 (“in cases of multiple tortfeasors, plaintiff

 will be entitled to recover so long as plaintiff’s fault is less than the combined fault of all other

 tortfeasors.”).

          As such, Defendants’ attempt to apportion comparative fault jointly and severally against

 all Plaintiffs is legally impermissible and cannot succeed under any circumstance. These

 affirmative defenses should, therefore, be stricken.


 2
          This is obvious when multiple plaintiffs each file individual actions. The fact that multiple plaintiffs are
 joined as parties in one action has no effect on the analysis.

                                                            5

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 5 of 7 PageID #: 251
                                           CONCLUSION

        Accordingly, because Defendants have failed to properly plead their new/additional

 affirmative defenses via an Amended Answer, each of the affirmative defenses contained in D.E.

 51 and D.E. 52 should be stricken and not considered part of Defendants’ Answers in this case. In

 the alternative, even if the Court considers the defenses raised in D.E. 51 and D.E. 52, the

 affirmative defenses seeking to apportion comparative fault jointly and severally against Plaintiffs

 (specifically, Affirmative Defense Nos. 1 and 6 in D.E. 51 and Affirmative Defense No. 3 in D.E.

 52) should be stricken as insufficient.




                                                      Respectfully submitted,

                                                      NEAL & HARWELL, PLC


                                                      By: /s/ Jeffrey A. Zager__________
                                                          Philip N. Elbert, No. 009430
                                                          Jeffrey A. Zager, No. 032451
                                                          Benjamin C. Aaron, No. 034118
                                                      1201 Demonbreun Street, Suite 1000
                                                      Nashville, TN 37203
                                                      (615) 244-1713 – Telephone
                                                      (615) 726-0573 – Facsimile
                                                      pelbert@nealharwell.com
                                                      jzager@nealharwell.com
                                                      baaron@nealharwell.com
                                                      Counsel for Plaintiffs




                                                  6

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 6 of 7 PageID #: 252
                                CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing has been served by the Court’s Electronic
 Filing System upon the following counsel of record on this 21st day of February, 2020.

 Gerard M. Siciliano, Esq.                          Angela C. Kopet
 LUTHER-ANDERSON, PLLP                              G. Graham Thompson
 100 W. Martin Luther King Blvd. Suite 700          COPELAND, STAIR, KINGMA & LOVELL, LLP
 Chattanooga, TN 37402                              735 Broad Street, Suite 1204
 Counsel for Defendant Denise Jackson               Chattanooga, TN 37402
                                                    Counsel for Defendant RVshare, LLC



                                                    /s/ Jeffrey A. Zager____________




                                               7

Case 4:19-cv-00028-CLC-SKL Document 54 Filed 02/21/20 Page 7 of 7 PageID #: 253
